In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-15-00127-CV


                          REBECCA MARTINEZ, APPELLANT

                                             V.

                               RAFAEL PEREZ, APPELLEE

                       On Appeal from the County Court at Law No 1
                                   Tarrant County, Texas
              Trial Court No. 2015-000743-1, Honorable Don Pierson, Presiding

                                        July 30, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       We will dismiss the appeal of appellant Rebecca Martinez for want of prosecution

and for appellant’s failure to comply with the appellate rules and this Court's orders. TEX.

R. APP. P. 37.3(b) & 42.3(b) and (c).


       Appellant filed notice of appeal on March 13, 2015. After the deadline to file the

appellate record had passed, the county clerk and court reporter notified the Court that

appellant had not requested preparation of the reporter’s record and had not made
arrangements to pay for the clerk’s record or the reporter’s record. See TEX. R. APP. P.

35.3. By letter of June 3, we ordered appellant to request preparation of the reporter’s

record and to make acceptable payment arrangements for both records by June 15.

Appellant failed to make such arrangements by this deadline. By letter of June 26, the

Court again ordered appellant to request the reporter’s record and to make payment

arrangements for the appellate record. The Court notified appellant that failure to do so

by July 10 would result in dismissal of the appeal without further notice. See TEX. R.

APP. P. 42.3. Appellant again failed to comply with the Court’s order as she did not

request the reporter’s record or make payment arrangements for the clerk's record or

the reporter’s record.


       Accordingly, the appeal is dismissed.




                                               James T. Campbell
                                                   Justice




                                           2